DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Consider independent claims 1 and 9, the best prior art of record found during the examination of the present application are: 
WO 2021136578 A1 -  This document discloses a solution for scheduling resources in a network using split frequency domain scheduling and time domain scheduling. According to an embodiment, a method for a frequency-domain scheduler comprises: receiving, by the frequency-domain scheduler from a first time domain scheduler employing a first scheduling policy to schedule time domain resources, a first scheduling request comprising a first priority indicator; receiving, by the frequency-domain scheduler from a second time domain scheduler employing a second scheduling policy different from the first scheduling policy, a second scheduling request comprising a second priority indicator provided on the same scale as the first priority indicator; and scheduling, by the frequency-domain scheduler, frequency domain resources to the first time domain scheduler and the second time domain scheduler on the basis of the first priority indicator and the second priority indicator. 
WO 2020191864 A1 - Some embodiments of the present application disclose a method, a system and a device for determining the transmission quality of a node, and a server. The method comprises: acquiring, in data slices transmitted by a first peer node to a second peer node, data transmission information of a preset number of data slices before a first slice (S11); determining, according to the data transmission information, a data transmission success rate factor corresponding to the first slice (S12); determining, according to the data transmission information, a transmission speed factor corresponding to the first slice (S13); and determining, according to the transmission success rate factor and the transmission speed factor, a transmission quality of the first peer node transmitting data to the second peer node (S14). The technical solution provided in the embodiments of the present application can determine the transmission quality of a node in a timely manner, improving P2P efficiency. 
CN 113825244 A - The invention claims a resource scheduling method, device, network device and storage medium. wherein the method comprises: the network device determines the resource scheduling strategy based on the first information and the network state; wherein the first information at least comprises a terminal level, user subscription information, terminal channel quality in one; the network state comprises the network load of the network device; The resource scheduling policy includes a resource scheduling priority.
WO 2022022014 A1 - The present application provides a QoS flow control method and a device. The QoS flow control method comprises: an intermediate session management network element determining splitting of a first service flow from a first QoS flow, wherein the first QoS flow comprises at least two service flows, and the at least two service flows comprise the first service flow; the intermediate session management network element binding the first service flow to a second QoS flow, and allocating a QoS flow identifier to the second QoS flow; and the intermediate session management network element sending the QoS flow identifier to an anchor session management network element. Embodiments of the present application achieve convenient management of a first QoS flow and a first service flow split from the first QoS flow, and can prevent an anchor session management network element from allocating duplicate QoS flow identifiers.
The above references neither alone or in combination disclose the technical features of the claimed invention in context or as a whole. Hence, the present application is allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any response to this Office Action should be faxed to (571) 273-8300
Responses by Mail:
Responses by Hand Delivery:
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mehmood B. Khan whose telephone number is (571)272-9277.  The examiner can normally be reached on M-F 9:30 am-6:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M. Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Mehmood B. Khan/           Primary Examiner, Art Unit 2468